DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ALFEROV, US- 20200272619-A1 (hereinafter “ALFEROV ‘619”).
Per claim 1 (independent):
ALFEROV ‘619 discloses: A system comprising:
a computer that receives a copy of a distributed ledger file that is stored by multiple different client computers
(FIG. 1, [0027], for authentication, immutability and trusted timestamping for large audit event logs of electronic systems … Event data includes event payload, which describes event, and timestamp … Data Processing Node (4) …  a) … receive audit events; b) determine, to which Data Block (13) event should belong by its timestamp and according to configuration of Data Block creation time periods …  c) create Data Blocks …  f) use Security Module (5) to generate and sign Data Block registration transaction for blockchain database; g) submit Data Block registration transaction (a copy of a distributed ledger file) to Blockchain Node (7) connected to Blockchain Network (8) … Security Module (5) has an API call … this call receives Data Block cryptographic hash … Once Blockchain Node (7) receives Data Block registration transaction, it forwards the transaction to other blockchain nodes (stored by multiple different client computers) within Blockchain Network (8) … Images (12) (the copy of a distributed ledger file)  … Blockchain Database contain Data Block registration transactions … which include such data as Electronic System Blockchain Address which match Electronic System owner public key, Data Block time period, Data Block cryptographic hash, transaction timestamp and transaction signature (12) …  External Auditor (11) (a computer) with access to blockchain network and specific block data (the 12 of FIG. 1) can verify and make proofs);
the distributed ledger file having plural values therein, and the distributed ledger file also having encryption values that verify the values in the distributed ledger file (FIG. 1, [0027], External Auditor (11) with access to blockchain network and specific block data (plural values; See the 12 of FIG. 1 corresponding to the distributed ledger file) can verify and make proofs (verify the values) for: who reported the Data Block (block report transaction signature verification in blockchain), when Data Block was created and reported (not later than timestamp of transaction inclusion block in blockchain database) and whether available Data Block content is not corrupt (calculated Data Block cryptographic hash (encryption values) is identical to the hash stored in blockchain database).);
the computer operating to verify at least some of the values in the distributed ledger file using the encryption values in a way that ascertains a cryptographic accuracy of the values, and to create a report indicating values that have been verified using the encryption values (FIG. 1, [0027], External Auditor (11) (the computer) with access to blockchain network and specific block data (the values; See the 12 of FIG. 1 corresponding to the distributed ledger) can verify and make proofs (verify the values) for: who reported the Data Block (block report transaction signature verification in blockchain), when Data Block was created and reported (not later than timestamp of transaction inclusion block in blockchain database) and whether available Data Block content is not corrupt(calculated Data Block cryptographic hash (the encryption values) is identical to the hash stored in blockchain database)(ascertains a cryptographic accuracy of the values).).

Per claim 3 (dependent on claim 1):
ALFEROV ‘619 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
ALFEROV ‘619 discloses: The system as in claim 1, wherein the checking the encryption carries out at least one of check a checksum, check a hash value, or ascertain a veracity of encryption ([0027], External Auditor (11) with access to blockchain network and specific block data can verify and make proofs for: who reported the Data Block (block report transaction signature verification in blockchain), when Data Block was created and reported (not later than timestamp of transaction inclusion block in blockchain database) and whether available Data Block content is not corrupt(calculated Data Block cryptographic hash (check a hash value) is identical to the hash stored in blockchain database).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALFEROV ‘619 in view of Bowman et al., US-20190129888-A1 (hereinafter “Bowman ‘888”).
Per claim 2 (dependent on claim 1):
ALFEROV ‘619 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
ALFEROV ‘619 does not disclose but Bowman ‘888 discloses: The system as in claim 1, wherein the computer has a graphics processing unit,
and where plural values of the distributed ledger file are respectively loaded into arrays of N x M values in parallel into the graphics processing unit, along with instructions to process these values in parallel, each and check some aspect of encryption of at least a plurality of the N x M values 
(FIG. 13C, [0291], the data set 2330 in any of a variety of ways (e.g., rows and columns, colunmar, hypercube, linked list, tree, graph etc.) (arrays of N x M values); [0293], with advent of highly parallelized processor components such as graphics processing units (GPUs) with thousands of processing cores, and/or with specialized cryptographic accelerators with multiple cores optimized for encryption and decryption operations, it may be deemed highly desirable to process, encrypt and/or decrypt the data set 2330 (each and check some aspect of encryption of at least a plurality of the N x M values) in a distributed and at least partially parallel manner (in parallel) using the numerous processor cores 2555 of one or more of such processor components within a single device, such as the one or more processor components 2550 (GPU).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ALFEROV ‘619 with the encryption/decryption of data set in parallel via a GPU as taught by Bowman ‘888 because it would save the length of time required to process especially for large data sets. Additionally, Bowman ‘888 is analogous to the claimed invention because it teaches a distributed processing system including multiple processor cores [0290].

Claim(s) 5, 8-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALFEROV ‘619 in view of XIE, US-20200304326-A1 (hereinafter “XIE ‘326”).
Per claim 5 (dependent on claim 1):
ALFEROV ‘619 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
ALFEROV ‘619 does not disclose but XIE ‘326 discloses: The system as in claim 1, where the computer also adds an additional value to the distributed ledger file, the additional value having a sequence number which is assigned by the computer (FIG. 2, [0049], The transaction X may be associated with a timestamp (a sequence number), e.g., a time when the transaction X is submitted by the initiator node (the computer) through a blockchain node … The transaction X may be referred to as a candidate transaction before it is verified and added to the blockchain; [0050], a plurality of the blockchain nodes may verify the candidate transactions of the pool database according to consensus rules … For replay attack detection, the blockchain nodes may verify if the timestamp of the candidate transaction is within the recent time period; [0051], If compliance is satisfied, the blockchain nodes may pack the verified candidate transactions (an additional value) into a new block to add to the blockchain (adds to the distributed ledger file); [0060], the candidate transaction may comprise one or more parameters such as the timestamp, from (transaction sender address), to (transaction recipient address), value (transacting item), data (blockchain contract if present) … a transaction structure body.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ALFEROV ‘619 with the verification of timestamps included in a candidate transaction via the blockchain nodes storing the timestamps in a pool database before added to the blockchain as taught by XIE ‘326 because it would efficiently prevent replay attack by verifying if the timestamp of the candidate transaction is within the recent time period, and if so, screen the candidate transaction against the identification database for replay attack [0003][0050]. Additionally, XIE ‘326 is analogous to the claimed invention because it teaches a method for detecting replay attack in the blockchain by verifying a validation range of a timestamp [ABSTRACT].

Per claim 8 (dependent on claim 5):
ALFEROV ‘619 in view of XIE ‘326 discloses the elements detailed in the rejection of claim 5 above, incorporated herein by reference.
ALFEROV ‘619 does not disclose but XIE ‘326 discloses: The system as in claim 5, wherein the sequence number is a timestamp representing a real time from a real time clock (FIG. 2, [0049], The transaction X may be associated with a timestamp (the sequence number), e.g., a time when the transaction X is submitted by the initiator node through a blockchain node … The transaction X may be referred to as a candidate transaction before it is verified and added to the blockchain; [0054], The validation range may be defined in relation to a universal standard, e.g., within a time period from the timestamp of the latest block of the blockchain since the timestamp of the latest block is universally accepted in the blockchain … on Jun. 8, 2018 at 08:42:44 Beijing time (a real time).).

Per claim 9 (independent):
ALFEROV ‘619 discloses: A system comprising:
a computer that receives a copy of a distributed ledger file that is stored by the computer and by multiple other client computers
(FIG. 1, [0027], for authentication, immutability and trusted timestamping for large audit event logs of electronic systems … Event data includes event payload, which describes event, and timestamp … Data Processing Node (4) …  a) … receive audit events; b) determine, to which Data Block (13) event should belong by its timestamp and according to configuration of Data Block creation time periods …  c) create Data Blocks …  f) use Security Module (5) to generate and sign Data Block registration transaction for blockchain database; g) submit Data Block registration transaction (a copy of a distributed ledger file) to Blockchain Node (7) connected to Blockchain Network (8) … Security Module (5) has an API call … this call receives Data Block cryptographic hash … Once Blockchain Node (7) receives Data Block registration transaction, it forwards the transaction to other blockchain nodes (stored by multiple different client computers) within Blockchain Network (8) … Images (12) (the copy of a distributed ledger file)  … Blockchain Database contain Data Block registration transactions … which include such data as Electronic System Blockchain Address which match Electronic System owner public key, Data Block time period, Data Block cryptographic hash, transaction timestamp and transaction signature (12) …  External Auditor (11) (a computer) with access to blockchain network and specific block data (the 12 of FIG. 1) can verify and make proofs);
the distributed ledger file having plural values therein, and sequence values for the plural values, each sequence value representing a specific transaction ([0027], Data Processing Node (4) performs the following main functions:  … b) determine, to which Data Block (13) event should belong by its timestamp and according to configuration of Data Block creation time periods (event shall belong to the Data Block if and only if Data Block period includes event timestamp; Data Blocks are generated sequentially for separate time periods (representing a specific transaction), for example, for every hour in the day); c) create Data Blocks … f) use Security Module (5) to generate … Data Block registration transaction for blockchain database; g) submit Data Block registration transaction to Blockchain Node (7) connected to Blockchain Network (8) … Images (12) (the distributed ledger file)  … Blockchain Database contain Data Block registration transactions … which include such data as Electronic System Blockchain Address which match Electronic System owner public key, Data Block time period, Data Block cryptographic hash, transaction timestamp (sequence values) and transaction signature (12) i.e. plural values.).

ALFEROV ‘619 does not disclose but XIE ‘326 discloses: the computer and the multiple other client computers carrying out a distributed sequence number determination to determine new sequence values for new values being added to the distributed ledger file (FIG. 1, [0044], a blockchain network may comprise a plurality of blockchain nodes (e.g., node 1, node 2, node 3, node 4, node i, etc.)(the computer and the multiple other client computers); [0045], User A's device node A (the computer) may be referred to as an initiator node that initiates a transaction with user B's device node B (the multiple other client computers) referred to as recipient node … Node A, node B, or similar nodes may submit transactions to the blockchain through node 1, node 2, or similar nodes to request adding the transactions to the blockchain; FIG. 2, [0049], The transaction X may be associated with a timestamp (new sequence values), e.g., a time when the transaction X is submitted by the initiator node through a blockchain node … The transaction X may be referred to as a candidate transaction before it is verified and added to the blockchain. The blockchain node may save the candidate transaction X in a pool database (located in the recipient blockchain node; See [0047]) along with other candidate transactions; [0050], a plurality of the blockchain nodes may verify the candidate transactions of the pool database according to consensus rules … For replay attack detection, the blockchain nodes may verify if the timestamp of the candidate transaction is within the recent time period, and if so, screen the candidate transaction against the identification database for replay attack;[0051], If compliance is satisfied, the blockchain nodes may pack the verified candidate transactions (including new values) into a new block to add to the blockchain (add to the distributed ledger); [0060], the candidate transaction may comprise one or more parameters (new values) such as the timestamp, from (transaction sender address), to (transaction recipient address), value (transacting item), data (blockchain contract if present) … a transaction structure body; Note that the initiator node and the recipient node collaborate (carrying out a distributed sequence number determination) to add new transactions (new values) by determining new timestamps (new sequence values) via a verification process.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ALFEROV ‘619 with the verification of timestamps included in a candidate transaction via the interactions between the initiator node and the recipient node storing the timestamps in a pool database before added to the blockchain as taught by XIE ‘326 because it would efficiently prevent replay attack by verifying if the timestamp of the candidate transaction is within the recent time period, and if so, screen the candidate transaction against the identification database for replay attack [0003][0050].

Per claim 12 (dependent on 9):
ALFEROV ‘619 in view of XIE ‘326 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 8 and the claim(s) is/are rejected for the reasons detailed with respect to claim 8.

Per claim 13 (dependent on 9):
ALFEROV ‘619 in view of XIE ‘326 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
ALFEROV ‘619 discloses: The system as in claim 9, wherein
the distributed ledger file also having encryption values that verify the values in the distributed ledger file 
(FIG. 1, [0027], External Auditor (11) with access to blockchain network and specific block data (the values; See the 12 of FIG. 1 corresponding to the distributed ledger) can verify and make proofs (verify the values) for: who reported the Data Block (block report transaction signature verification in blockchain), when Data Block was created and reported (not later than timestamp of transaction inclusion block in blockchain database) and whether available Data Block content is not corrupt ( calculated Data Block cryptographic hash (encryption values) is identical to the hash stored in blockchain database).);
the computer operating to verify at least some of the values in the distributed ledger file using the encryption values in a way that ascertains a cryptographic accuracy of the values, and to create a report indicating values that have been verified using the encryption values (FIG. 1, [0027], External Auditor (11) (the computer) with access to blockchain network and specific block data (the values; See the 12 of FIG. 1 corresponding to the distributed ledger) can verify and make proofs (verify the values) for: who reported the Data Block (block report transaction signature verification in blockchain), when Data Block was created and reported (not later than timestamp of transaction inclusion block in blockchain database) and whether available Data Block content is not corrupt(calculated Data Block cryptographic hash (the encryption values) is identical to the hash stored in blockchain database)(ascertains a cryptographic accuracy of the values).).

Per claim 14 (dependent on 13):
ALFEROV ‘619 in view of XIE ‘326 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALFEROV ‘619 in view of Makowski, US-20200334669-A1 (hereinafter “Makowski ‘669”) and Davis et al., US-20210158450-A1 (hereinafter “Davis ‘450”).
Per claim 16 (independent):
ALFEROV ‘619 discloses: A system comprising:
a computer that receives a copy of a distributed ledger file that is stored by multiple different client computers
(FIG. 1, [0027], for authentication, immutability and trusted timestamping for large audit event logs of electronic systems … Event data includes event payload, which describes event, and timestamp … Data Processing Node (4) …  a) … receive audit events; b) determine, to which Data Block (13) event should belong by its timestamp and according to configuration of Data Block creation time periods …  c) create Data Blocks …  f) use Security Module (5) to generate and sign Data Block registration transaction for blockchain database; g) submit Data Block registration transaction (a copy of a distributed ledger file) to Blockchain Node (7) connected to Blockchain Network (8) … Security Module (5) has an API call … this call receives Data Block cryptographic hash … Once Blockchain Node (7) receives Data Block registration transaction, it forwards the transaction to other blockchain nodes (stored by multiple different client computers) within Blockchain Network (8) … Images (12) (the copy of a distributed ledger file)  … Blockchain Database contain Data Block registration transactions … which include such data as Electronic System Blockchain Address which match Electronic System owner public key, Data Block time period, Data Block cryptographic hash, transaction timestamp and transaction signature (12) …  External Auditor (11) (a computer) with access to blockchain network and specific block data (the 12 of FIG. 1) can verify and make proofs);
the distributed ledger file having plural values therein, and the distributed ledger file also having encryption values that verify the values in the distributed ledger file (FIG. 1, [0027], External Auditor (11) with access to blockchain network and specific block data (plural values; See the 12 of FIG. 1 corresponding to the distributed ledger) can verify and make proofs (verify the values) for: who reported the Data Block (block report transaction signature verification in blockchain), when Data Block was created and reported (not later than timestamp of transaction inclusion block in blockchain database) and whether available Data Block content is not corrupt ( calculated Data Block cryptographic hash (encryption values) is identical to the hash stored in blockchain database).);
the computer operating to store the copy of a distributed ledger file and to verify at least some of the values in the distributed ledger file using the encryption values in a way that ascertains a cryptographic accuracy of the values ([0027], External Auditor (11) (the computer) with access to blockchain network and specific block data (the values; See the 12 of FIG. 1 corresponding to the distributed ledger) can verify and make proofs (verify the values) for: who reported the Data Block (block report transaction signature verification in blockchain), when Data Block was created and reported (not later than timestamp of transaction inclusion block in blockchain database) and whether available Data Block content is not corrupt(calculated Data Block cryptographic hash (the encryption values) is identical to the hash stored in blockchain database)(ascertains a cryptographic accuracy of the values).).

ALFEROV ‘619 does not disclose but Makowski ‘669 discloses: the computer assigning a new value for the distributed ledger file, and paying a fee for assigning the new value (FIG. 1, [0014], an asset­backed electronic currency system 100 … a plurality of creator computer devices 101-104 (the computer); [0036], the block chain verifier computing device 108 that successfully satisfies the "proof of work" requirement and adds the block to the block chain (assigning a new value) levies a transaction fee (a fee) against the creation fee (on one of the creators; the computer).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ALFEROV ‘619 with the levying a transaction fee on a transaction creator as taught by Makowski ‘669 because the transaction fee is to fund the subsystem (community of successful block chain verifiers satisfying "proof of work" requirements) that maintains the block chain [0036]. Additionally, Makowski ‘669 is analogous to the claimed invention because it teaches a system levying creation fees against the creator based on created electronic coins [0013].

ALFEROV ‘619 in view of Makowski ‘669 does not disclose but Davis ‘450 discloses: the computer requesting a bounty for finding and reporting an error in the encryption (FIG. 2, [0044], The consumer may execute a browser application on their computing device 14  (the computer) that allows them to access the website on the computer server 10; [0060], the insurance enrollment program also instructs the processing element 20 (of the computer server 10) to identify one or more "trusted transmission type(s)"; [0062], The characteristics that make up a trusted transmission type preferably include: … whether the transmission was transmitted via a trusted digital medium and/or in a trusted (i.e., encrypted) format … A trusted transmission type may require that each characteristic must be met to at least some degree. A trusted transmission type may also be in the form of a weighted summation, for example to permit certain characteristics to compensate for lack of others, such as where a very trusted database source is permitted to compensate (the consumer requesting a bounty) for a failure to encrypt the content of a transmission (an error in the encryption).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ALFEROV ‘619 in view of Makowski ‘669 with the consideration of a failure to encrypt the content as one of the conditions related to a trusted transmission type determining a discount of the insurance enrollment program by compensation as taught by Davis ‘450 because it would provide discounts on premiums with consumers meeting certain qualification in an effective way [0003-0005][0007]. Additionally, Davis ‘450 is analogous to the claimed invention because it teaches a system providing acceptable evidence for justifying issuance of a discount by using one trusted transmission type [0060].

Per claim 17 (dependent on claim 16):
ALFEROV ‘619 in view of Makowski ‘669 and Davis ‘450 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference.
ALFEROV ‘619 in view of Makowski ‘669 does not disclose but Davis ‘450 discloses: The system as in claim 16, where the computers receive ratings and a computer that finds and reports an error in the encryption obtains an increase in its rating (FIG. 1, [0032], a computer server 10 may be utilized for coupling trusted transmissions to an automated insurance enrollment process … a plurality of computing devices 14 (the computers); FIG. 2, [0059], the processing element 20 may also evaluate information regarding the transmission … determining whether such product( s) or service(s) are "qualifying" in any respect, for example by comparison against a list of discount-product/service pairings included in pricing data (ratings) stored on memory element 18; [0062], A trusted transmission type may also be in the form of a weighted summation, for example to permit certain characteristics to compensate for lack of others, such as where a very trusted database source is permitted to compensate for a failure to encrypt the content of a transmission (an error in the encryption); Note that the consumer for whom a content fails to be transmitted in an encrypted format can have increased prices.).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALFEROV ‘619 in view of Makowski ‘669 and Davis ‘450 as applied to claim 17 above, and further in view of Todd et al., US-11164115-B1 (hereinafter “Todd ‘115”).
Per claim 18 (dependent on claim 17):
ALFEROV ‘619 in view of Makowski ‘669 and Davis ‘450 discloses the elements detailed in the rejection of claim 17 above, incorporated herein by reference.
ALFEROV ‘619 in view of Makowski ‘669 and Davis ‘450 does not disclose but Todd ‘115 discloses: The system as in claim 17, where the computers also receive increased ratings for storing more data relating to the distributed ledger file ([Col, 1], SUMMARY, manages capacity planning and data placement for the primary data and the copies of the primary data in association with the distributed ledger system by storing transaction data (storing data) in the distributed ledger system (relating to the distributed ledger file) that represents at least one of one or more pricing models associated with each cloud platform and one or more regulatory policies; FIG. 8, [Col. 9], ll. 31-47, forecast where data should move to achieve the best cost for enterprise … moving data away from public cloud 3 (108-3) and towards either public cloud 1 (108-1); Note that it would be obvious to charge a storage cost (ratings) in proportion to the amount of stored data (the more data, the higher price), for example, the public cloud 1 would cost more than $48K if the total amount of storage is over “16TB”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ALFEROV ‘619 in view of Makowski ‘669 and Davis ‘450 with the consideration of storage cost for moving data associated with the distributed ledger system away from one cloud to the other cloud adopting different pricing models as taught by Todd ‘115 because it would achieve efficient capacity planning and data placement in the enterprise environment by providing predictable pricing models. Additionally, Todd ‘115 is analogous to the claimed invention because it teaches a method maintaining a distributed ledger system with a plurality of nodes in a multi-cloud computing environment [ABSTRACT].

Allowable Subject Matter
Claim(s) 4, 6-7, 10-11 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499